DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 05/18/2022, responding to the final office action provided in rejection of claims 1-20.  Claims 1, 6-7, 15 and 20  have been amended.  Claims 1-20 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
(A). Drawings submitted on 05/03/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments
Applicant's arguments filed 05/18/2022, in particular, pages 8-14, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claims under 35 USC 103(a), Applicant argues that Kuriakose discloses classes, packages, and subsystems that perform error logging. However, Kuriakose makes no mention that those classes, packages, and subsystems are extracted from a project management artifact database. For this reason, it is believed that Kuriakose does not disclose or suggest the limitation of "extracting project management artifacts from the project management artifact .... the extracted project management artifacts including defects in the source code of the application," as required by claim 1. (Remarks, page 10)
	Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection. Newly cited prior Rama discloses the extracted (see, par. 0045), project management artifacts including defects in the source code of the applications (see, par. 0050).

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that the Examiner provides the following analysis: "defects (par. 0295, A layer can be a very coarse grouping of classes, packages, subsystems, etc. that have a cohesive responsibility for an aspect of the system i.e. user interface, application logic, domain objects, error [i.e. defect]. The generated layered views can represent both strict layered architectures and relaxed-layered architectures). " This analysis appears to conflate "code that logs errors" with "errors in source code". These ideas, however, are patentably distinct. The phrase, "code that logs errors" as normally used and understood by those of ordinary skill in the art refers to software that performs error logging, rather than to a particular error that has been logged. For this reason, it is believed that the Examiner cannot properly interpret Kuriakose's disclosure of "classes, packages, subsystems, etc. that have a cohesive responsibility for an aspect of the system (e.g., .... error logging)" as reading on the claimed "defects in the source code." (Remarks, page 10)
Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection. See, Rama et al. paragraph 0050.

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that "identifying a count of project management artifacts that are related to a class via changesets nodes." Claim 1 further recites that "the... project management artifacts [a] defects in the source code." According to the Examiner, the claimed "defects in source code" are analogous to Kuriakose's "class package subsystem that logs errors." However, for Kuriakose to read on the above limitations, Kuriakose must disclose that the "class/package/subsystem that logs errors" (i.e., defect per the Examiner) is linked to a class via changesets nodes. As best understood, Kuriakose lacks such disclosure. (Remarks, page 11)
	Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection. Newly cited prior Rama discloses nodes that correspond to classes in the application (see, par. 0043) and an linking relationship within a graph wherein identifying linking relationships between the source code entities and the project management artifacts (see, par. 0093).

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that claim 1 recites "wherein identifying linking relationships between the source code entities and the project management artifacts includes identifying a count of project management artifacts that are linked by graph edges, and via changesets nodes, to a class, each of the changesets nodes being associated with at least one source code entity that has been modified." Applicant respectfully submits that the applied combination of references does not disclose or suggest this limitation. 
On page 6 of the Action, the Examiner provides the following analysis: 
In response to applicant's argument that Kuriakose makes no mention of the viewing concept instances being related "by graph edges, and via changesets nodes, to a class,". Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. (Remarks, page. 11)
	Examiner respectfully disagrees. Kuriakose discloses at least paragraph 0201 project management artifacts that are linked by graph edges at least par. 0201, At 2420, cross-artifact relationships between concept instances and/or concepts extracted from different artifacts [source code] are identified [i.e. calculate], based on the cross-artifact relationship definitions. A cross-artifact relationship parser is used to interpret the cross-artifact relationship definitions. For example, a Link Processor as described herein interprets cross -artifact relationship definitions written in the Link Definition Language. The cross-artifact relationship parser queries a knowledge repository for concepts and/or concepts instances that satisfy the cross-artifact relationship definitions. Cross-artifact relationships are expressed in terms comprising a cross-artifact relationship type, concept instances and/or concepts. Further, see pars.0123-0124, 0272-273. Further teaches at paragraph 0155, via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified. Mills teaches at least paragraph 0038, identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified. Further Rama teaches at least paragraph 0043, the input received by the user interface module 102 is a source code file of a software system/application. Source code file may include any computer programming file that is human readable and can be converted to machine readable form. The type of source code file used is not a limitation on the embodiments described herein. For example, and without limitation, the source code can be written in one or more programming languages such as COBOL, C, C++, VC++, .NET, and Java. Examiner Note: Object oriented program language associate with class. At paragraph 0050 teaches edges in the code model graph include function calls, data structure access, file includes, and module membership. All nodes and edges have attributes representing defects. In another embodiment of the present invention, if a node or edge is involved in multiple defects, the strength of each defect is captured along with defect identification. For example, a function node may be simultaneously involved in a back-call defect, module dependency cycle defect, non-API method call defect and non-cohesive module defect. Similarly, a function node may be involved in two non-API method call defect. Depending upon the number and severity of modularity defects, defect strength which controls the color is defined and accordingly nodes and edges are colored with different strengths.

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that claim 1 requires the claimed project management artifacts to be linked to a class via changesets nodes. The examiner's allegation that Kuriakose discloses "the connection between graph models using graphical edges" is insufficient to address the language of claim 1, which requires the connection between "project management artifacts" and "classes" to be accomplished via changesets nodes. (Remarks, page 11)
	Examiner respectfully disagrees. Kuriakose teaches creating an overall linking relationship between both artifacts and projects in an overall graph created based on the different graphs and identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified. Further, Mills teaches identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class (see par. 0038). Further newly cited prior by Rama disclose an linking relationship within a graph wherein identifying linking relationships between the source code entities and the project management artifacts (par. 0093), includes identifying a count of project management artifacts that are related by graph edges (par. 0093), and nodes that correspond to classes in the application (par. 0043).

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that claim 1 recites "wherein identifying linking relationships between the source code entities and the project management artifacts includes identifying a count of project management artifacts that are linked by graph edges, and via changesets nodes, to a class, each of the changesets nodes being associated with at least one source code entity that has been modified." On page 10 of the Action, the Examiner alleges that this limitation is taught in paragraph [0155] of Kuriakose. (See the Action on page 10.). Applicant respectfully disagrees. (Remarks, page 11-12)
	Examiner respectfully disagrees. Kuriakose discloses at least paragraph 0201, At 2420, cross-artifact relationships between concept instances and/or concepts extracted from different artifacts [source code] are identified [i.e. calculate], based on the cross-artifact relationship definitions. A cross-artifact relationship parser is used to interpret the cross-artifact relationship definitions. For example, a Link Processor as described herein interprets cross -artifact relationship definitions written in the Link Definition Language. The cross-artifact relationship parser queries a knowledge repository for concepts and/or concepts instances that satisfy the cross-artifact relationship definitions. Cross-artifact relationships are expressed in terms comprising a cross-artifact relationship type, concept instances and/or concepts. Further, see pars.0123-0124, 0272-273. Mills teaches at least paragraph 0038, identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified. 

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that as quoted, Mills discloses traversing the edges of a graph to identify N-order relationships. However, Mills makes no mention that any of the N-order relationships includes a linkage via a changesets node." For this reason, it is believed that Mills alone or in combination with Kuriakose, does not disclose or suggest the limitation of "identifying a count of project management artifacts that are linked by graph edges, and via changesets nodes, to a class, each of the changesets nodes being associated with at least one source code entity that has been modified," as recited by claim 1. (Remarks, page 13)
	Examiner respectfully disagrees. Combination of Kuriakose and Mills are relied on to teach the above limitation. Kuriakose discloses at paragraph 0155, via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified. Mills teaches at least paragraph 0038, identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified.	.
With respect to the remaining dependent claims, applicant argues that these claims are allowable because the parent claims are also allowable.  However, the rejection of the parent claims is maintained.  Therefore, the rejection of the dependent claims is also maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being obvious over Kuriakose et al (US 2009/0254877 A1) in view of Rama et al (US 2010/0070948 A1) and further in view of Mills et al (US 2014/0282356 A1).

As to claim 1, Kuriakose discloses a method for dynamic categorization and ranking of source code entities and relationships, the method comprising: 
scanning source code of an application, extracting source code entities from the application, and generating a hierarchical source code entity graph model from extracted source code entities (at pars. 0319-0320, receiving a plurality of concept instances comprising a first concept instance extracted from a first software system artifact of a software system and a second concept instance extracted from a second software system artifact …  the first formal language and the second formal language can be associated with a first formal programming language parser and a second formal programming language parser, respectively.  Note: wherein source code entities are concepts / language concepts , see Figs. 5, 7, 38 and pars. 00214 - 0218); 
scanning a project management artifact repository, extracting project management artifacts from the project management artifact repository, and generating a hierarchical project management artifact graph model from extracted project management artifacts (pars. 0321-0322, the identifying at least one concept can be performed by at least one formal concept language parser and the formal concept language can be associated with the formal concept language parser. The one or more formal language parsers can perform the identifying relationships. The identified concept can be a domain concept … The data structure can be a relationship database and the relational database can be organized according to a schema defined by a relational database management system. Note: source code artifacts / domain concepts are project management artifacts), 
traversing the hierarchical source code entity graph model and the hierarchical project management artifact graph model (par. 0135, Relationship types in a schema can comprise base relationship types, extended relationship types and intentionally defined cross-artifact relationship types … parent relationship type are related to the parent relationship types by the "subsumes" relationship type. Relationship trees, or relationship hierarchies, … That is, the permissible concepts for roles r.sub.11 and r.sub.12 including the permissible concepts for roles r.sub.21 and roles r.sub.22, respectively), and identifying linking relationships between the source code entities and the project management artifacts (Fig. 7, pars.0123-0124, FIG. 7 depicts possible associations between formal language artifacts 740 [i.e. source code entities graph model], concept instances 730, domain concepts 720 and language concepts 710 of the software system 400 of FIG. 4. As shown, a concept instance 730 can be associated with one or more language concepts 710 or domain concepts 720 [i.e. project management artifact graph model] … relationships and allow concept hierarchies to be built, which can aid in the understanding and conceptualization of larger software systems), wherein identifying linking relationships between the source code entities and the project management artifacts includes identifying project management artifacts that are linked by graph edges (par. 0201, At 2420, cross-artifact relationships between concept instances and/or concepts extracted from different artifacts [source code] are identified [i.e. calculate], based on the cross-artifact relationship definitions. A cross-artifact relationship parser is used to interpret the cross-artifact relationship definitions. For example, a Link Processor as described herein interprets cross -artifact relationship definitions written in the Link Definition Language. The cross-artifact relationship parser queries a knowledge repository for concepts and/or concepts instances that satisfy the cross-artifact relationship definitions. Cross-artifact relationships are expressed in terms comprising a cross-artifact relationship type, concept instances and/or concepts. Further, see pars.0123-0124, 0272-273), and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified (par. 0155, “for n-ary relationships with n<=2, the term role names are unary predicates (e.g., subClass(I.sub.1), superClass(I.sub.2)). For n-ary relationship types with n greater than two, the term role names may be either unary predicates (e.g., caller(I.sub.1), caller(I.sub.2)) or binary predicates between a co-relationship identifier and the permissible concept instances for that role (e.g. caller(101, I.sub.1), callee(101, I.sub.2)). The difference between the two predicate expressions is that the unary predicate caller(I.sub.1) determines whether instance I.sub.1 takes a "caller" role in any "calls" relationship while the binary predicate caller(101, I.sub.1) determines whether the instance I.sub.1 is the caller for a specific "calls" relationship (e.g., relationship 101)”; see also figures. 37, 38, 41-44E, 48 and 55);
defining a policy for software quality control from the linking relationships (par. 0303 and 0308 teaches policy/rule guidelines based on link definition, “The architectural constraints comprise architectural or design guidelines, rules or other constraints and can be based on natural language artifacts … set of software system facts for relationships that comply with the rule and provide (e.g., store, display on an output device) the complying [i.e. define policy] relationships as part of the architectural compliance information. Relationships that do not comply with the constraint can be provided alternatively or in conjunction with the complying relationships”; See also par. 0321-0323; 0306-0310; 0180-0194); 
monitoring source code changes to the application (pars. 0311-0313 further teaches modify / change source code of application based on impact assessment report [i.e. monitoring], “FIG. 55 is an exemplary method 5500 of assessing the impact of a proposed change to a software system. At 5510, software system facts are received. At 5520, a proposed change to the software system is received. … The impact assessment report of a proposed change can comprise a list of the software system facts related to the software system fact that is the subject of the proposed change, a list of the various language that the related software system facts are written in and/or an estimation of resources (e.g., engineering man-hours) needed to implement the change.”);
modifying source code development for the application when a violation of the policy is identified in response to the monitoring (par. 0316 teaches auto detection [i.e. identify] of broken [i.e. violate] relationship policy [i.e. rule], “The ability to accurately represent and process cross-artifact links between elements within elements in multiple language artifacts can be used to preserve software system integrity during maintenance. The integrity of a software system is broken when one end of a cross-artifact link is modified or changed… automatically detect and report such inconsistencies based on the cross-artifact link relations such that significant cost and effort savings can be realized in the maintenance of large-scale software systems) (see also para. 0311-0313).
Kuriakose does not explicitly disclose project management artifacts including defects in the source code of the applications.
However, Rama discloses the extracted (par. 0045, The source code model database 106 stores the abovementioned extracted source code model in a set of tables. In an embodiment of the present invention, source code model database 106 stores a set of refactoring operators and a record of all refactoring changes made to a source code) project management artifacts including defects in the source code of the applications (par. 0050, … The nodes in the code model graph are of various types such as function, file, data structure, and module. Similarly, edges in the code model graph include function calls, data structure access, file includes, and module membership. All nodes and edges have attributes representing defects. In another embodiment of the present invention, if a node or edge is involved in multiple defects, the strength of each defect is captured along with defect identification. For example, a function node may be simultaneously involved in a back-call defect, module dependency cycle defect, non-API method call defect and non-cohesive module defect. Similarly, a function node may be involved in two non-API method call defect. … . Further see pars. 0015, 0017, 0045, 0084, 0098 and 0103); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kuriakose to include includes the extracted project management artifacts including defects in the source code of the applications, as disclosed by Rama, for the purpose of generating architectural prescriptions for removing architectural defect comprises the step of selecting an architectural defect from a source code file, determining whether the architectural defect and finally generating and filtering all prescriptions for the defect (see par. 0015 of Rama).
While, Kuriakose teaches creating an overall linking relationship between both artifacts and projects in an overall graph created based on the different graphs, it does not make explicit identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified.
Further, Mills discloses a linking relationship within a graph wherein identifying linking relationships between the source code entities and the project management artifacts (“nodes of an overall graph”) (Fig. 1, pars. 0012 and 0019, generating the analysis model includes generating, at the processing device, a subgraph based on the specific object, the identified relationships, and the set of related objects. The method also includes performing, at the processing device, one or more transformations on the subgraph to obtain another subgraph based on the contents of the request.  Further at par. 0019, relating to a software development project to the system integration server 10). In collection, the N computing devices 20 can provide the entire collection of artifacts relating to the software development project. A software development project can include any computer code, software requirements documents, test suites, script, or any other suitable file that developed or used in the development of software or a software model. For example, a software development project can be a project for developing and testing a real-time control system (e.g., a real-time control system of a vehicle). The system integration server 10 analyzes the artifacts and extracts one or more objects therefrom. An object can be any entity of interest in the artifact. … the artifact. Examples of objects include, but are not limited to, a signal, a parameter, a requirement, a feature, a test suite, a test case, a test case waveform, a test harness, a model, a model subsystem, a model block, a file, a statement, a file, a function, a declaration, a definition, a user identity, and a time instant. In some implementations, some of the operations described above are performed by the computing devices 20. For instance, the computing device 20 can process the one or more artifacts and extract one or more objects from the artifacts and the relationships discovered between the objects within the artifacts. The computing device 20 can then transmit this information to the system integration server 10. Further, see pars. 0026, 0030, 0034) includes identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified (par. 0038, at operation 314, the visualization module 120 retrieves relationships in the graph database 30 corresponding to the specific object or objects that were expressed in the request. The visualization module 120 can query the graph database 30 to obtain any relationships that include a reference to the object or objects defined in the request. At operation 316, the visualization module 120 determines a set of related objects that have a relationship to the specific object. The visualization module 120 can traverse the edges of a specific object to identify the objects to which it is connected. The visualization module 120 can iteratively traverse the edges of the related objects to find second order, third order . . . Nth order relationships to the specified objects until a suitable portion of the software development project has been identified. The visualization module 120 can traverse the edges using a breadth-first or a depth-first approach. Upon determining all relevant objects and their respective relationships, the visualization module 120 can create a subgraph based on the determined objects, which can be transformed into a graph. The visualization module 120 can perform techniques such as merging to create the subgraph);
monitoring source code changes to the application (par. 0030, the version control module 130 maintains the revision history of the software development project. In some implementations, the version control module 130 executes Apache Subversion, a similar program, or a modification of Apache Subversion. The version control module 130 may be further configured to maintain the state of each object in the software development project and can update the revision history database 40 [i.e. monitor] each time an object is changed. In this way, the version control module 130 can identify when each particular object was changed with respect to other objects in the software development project.  Further, see par. 0034).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kuriakose to include includes identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified, as disclosed by Mills, for the purpose of generating the analysis model based on the specific object, the identified relationships and the set of related objects. The method also includes providing the analysis model (abstract of Mills).

As to claim 2, Kuriakose discloses the method wherein the identifying linking relationships between the source code entities and the project management artifacts further includes (Fig. 7, pars.0123-0124):
calculating a basis path metric score for each of the source code entities with respect to basis path metrics (par. 0244, the viewing instance identifier 3350 [i.e. calculate] selects the viewing instances 3380 from the software system facts 3310 based on the viewing concepts 3320 and the viewing sub-concepts 3330. A module link analyzer (not shown) can analyze any module definition statements … The architectural recover engine 3340 can comprise a relationship weight assignment engine (not shown) which assigns weights [i.e. score] to relationships in the software system facts 3310 based on relationship type; see also par. 272-273), the basis path metric score calculated as a function of a frequency in which the source code entity appears in basis paths during execution of the application at runtime (par. 0272-273, FIG. 41 depicts an exemplary viewing instances hierarchy 4100 based on the viewing instances of FIG. 36 after layer index values has been assigned to a first set of viewing instances using the method 4000. The viewing instances hierarchy 4100 includes lifted relationships 4102, 4104 and 4106. Initially, no viewing instances have an assigned layer index value. The number of inbound uses relationships for unindexed viewing instances are calculated. For example, instance "balance" 4112 has two inbound uses relationships, relationships 4114 and 4116, as indicated by inbound relationship count 4118 [i.e. frequency]).

As to claim 3, Kuriakose discloses, wherein the identifying linking relationships between the source code entities and the project management artifacts further includes (Fig. 7, pars.0123-0124): 
calculating a source code entity linking score for each of the source code entities with respect to others of the source code entities (par. 0201, At 2420, cross-artifact relationships between concept instances and/or concepts extracted from different artifacts [source code] are identified [i.e. calculate], based on the cross-artifact relationship definitions. A cross-artifact relationship parser is used to interpret the cross-artifact relationship definitions. For example, a Link Processor as described herein interprets cross -artifact relationship definitions written in the Link Definition Language. The cross-artifact relationship parser queries a knowledge repository for concepts and/or concepts instances that satisfy the cross-artifact relationship definitions. Cross-artifact relationships are expressed in terms comprising a cross-artifact relationship type, concept instances and/or concepts)(see also par.0272-273), the source code entity linking score calculated as a function of a frequency in which the source code entity is linked to the other source code entities via inward edges in the hierarchical source code entity graph model (par. 0272-273, FIG. 41 depicts an exemplary viewing instances hierarchy 4100 based on the viewing instances of FIG. 36 after layer index values has been assigned to a first set of viewing instances using the method 4000. The viewing instances hierarchy 4100 includes lifted relationships 4102, 4104 and 4106. Initially, no viewing instances have an assigned layer index value. The number of inbound uses relationships for unindexed viewing instances are calculated. For example, instance "balance" 4112 has two inbound uses relationships, relationships 4114 and 4116, as indicated by inbound relationship count 4118 [i.e. frequency]).

As to claim 4, Kuriakose discloses the method wherein the identifying linking relationships between the source code entities and the project management artifacts further includes (Fig. 7, pars.0123-0124): calculating a project management artifact linking score for each of the source code entities (pars. 0272-0273, FIG. 41 depicts an exemplary viewing instances hierarchy 4100 based on the viewing instances of FIG. 36 after layer index values has been assigned to a first set of viewing instances using the method 4000. The viewing instances hierarchy 4100 includes lifted relationships 4102, 4104 and 4106. Initially, no viewing instances have an assigned layer index value. The number of inbound uses relationships for unindexed viewing instances are calculated. For example, instance "balance" 4112 has two inbound uses relationships, relationships 4114 and 4116, as indicated by inbound relationship count 4118 [i.e. frequency] … any amount or otherwise assigned successive values (e.g., "first," "second," "third"). In this example, viewing instances 4125, 4130, 4140, 4150 and 4155 are assigned an initial current layer index value of one and the layer index is incremented by one).

As to claim 5, Kuriakose discloses the method the method calculating a weighted average score of the basis path metric score (par. 0244, the viewing instance identifier 3350 [i.e. calculate] selects the viewing instances 3380 from the software system facts 3310 based on the viewing concepts 3320 and the viewing sub-concepts 3330. A module link analyzer (not shown) can analyze any module definition statements … The architectural recover engine 3340 can comprise a relationship weight assignment engine (not shown) which assigns weights [i.e. score] to relationships in the software system facts 3310 based on relationship type; see also par. 272-273), the method the source code entity linking score (pars. 0272-0273, FIG. 41 depicts an exemplary viewing instances hierarchy 4100 based on the viewing instances of FIG. 36 after layer index values has been assigned to a first set of viewing instances using the method 4000. The viewing instances hierarchy 4100 includes lifted relationships 4102, 4104 and 4106. Initially, no viewing instances have an assigned layer index value. The number of inbound uses relationships for unindexed viewing instances are calculated. For example, instance "balance" 4112 has two inbound uses relationships, relationships 4114 and 4116, as indicated by inbound relationship count 4118 [i.e. frequency] … any amount or otherwise assigned successive values (e.g., "first," "second," "third"). In this example, viewing instances 4125, 4130, 4140, 4150 and 4155 are assigned an initial current layer index value of one and the layer index is incremented by one), and the project management artifact linking score, the weighted average score calculated based on business-defined system criteria (par. 0315, process definitions, use-cases, programming language elements, XML elements, and test-cases. Service oriented architecture (SOA) is a recent recommended architectural style for enabling integration of applications both within an enterprise [i.e. business-defined] and with its partners and suppliers).

As to claim 6, Rama discloses the method wherein the hierarchical project management artifacts model includes nodes that correspond to the defects in the source code (par. 0050, … The nodes in the code model graph are of various types such as function, file, data structure, and module. Similarly, edges in the code model graph include function calls, data structure access, file includes, and module membership. All nodes and edges have attributes representing defects. In another embodiment of the present invention, if a node or edge is involved in multiple defects, the strength of each defect is captured along with defect identification. For example, a function node may be simultaneously involved in a back-call defect, module dependency cycle defect, non-API method call defect and non-cohesive module defect. Similarly, a function node may be involved in two non-API method call defect. … . Further see pars. 0015, 0017, 0045, 0084, 0098 and 0103) and nodes that correspond to classes in the application (par. 0050, … The nodes in the code model graph are of various types such as function, file, data structure, and module. Similarly, edges in the code model graph include function calls, data structure access, file includes, and module membership. All nodes and edges have attributes representing defects. In another embodiment of the present invention, if a node or edge is involved in multiple defects, the strength of each defect is captured along with defect identification. For example, a function node may be simultaneously involved in a back-call defect, module dependency cycle defect, non-API method call defect and non-cohesive module defect. Similarly, a function node may be involved in two non-API method call defect. … . Further see pars. 0015, 0017, 0045, 0084, 0098 and 0103; par. 0043, the input received by the user interface module 102 is a source code file of a software system/application. Source code file may include any computer programming file that is human readable and can be converted to machine readable form. The type of source code file used is not a limitation on the embodiments described herein. For example, and without limitation, the source code can be written in one or more programming languages such as COBOL, C, C++, VC++, .NET, and Java. Examiner Note: Object oriented program language associate with class).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kuriakose to include includes the extracted project management artifacts including defects in the source code of the applications, as disclosed by Rama, for the purpose of generating architectural prescriptions for removing architectural defect comprises the step of selecting an architectural defect from a source code file, determining whether the architectural defect and finally generating and filtering all prescriptions for the defect (see par. 0015 of Rama).

As to claim 7, Kuriakose discloses the method wherein the source code entities include classes (par. 0094, an exemplary class layered view of a recovered architecture generated by a concept-oriented software engineering system), functions, and methods (par. 0116, A software system architecture can provide a simplified representation of a software system by fragmenting the system, for example, along functional lines into constituent parts (e.g., systems, subsystems, functions, modules). A software system architecture can be a hierarchical organization of these parts), and the project management artifacts include features, stories and tasks (par. 0112-0114; 0140-0151; 0164-0166; 0250-0253).

As to claim 8, Kuriakose – Ram - Mills teaches a system for dynamic categorization and ranking of source code entities and relationships, the system comprising: 
a memory comprising computer-executable instructions (Kuriakose at par. 0328, the storage 5640 can be removable or non-removable, and includes magnetic disks, magnetic tapes or cassettes, CD-ROMs, CD-RWs, DVDs, or any other computer-readable media which can be used to store information and which can be accessed within the computing environment 5600. The storage 5640 can store 5680 containing instructions for any of the technologies described herein); and 
a processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising (Kuriakose at par. 0332, the techniques herein can be described in the general context of computer-executable instructions, such as those included in program modules or described as comprising an "engine" of a system, being executed in a computing environment on a target real or virtual processor): 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kuriakose to include includes the extracted project management artifacts including defects in the source code of the applications, as disclosed by Rama, for the purpose of generating architectural prescriptions for removing architectural defect comprises the step of selecting an architectural defect from a source code file, determining whether the architectural defect and finally generating and filtering all prescriptions for the defect (see par. 0015 of Rama).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kuriakose to include includes identifying a count of project management artifacts that are related by graph edges, and via changes nodes to a class, each of the changes nodes being associated with at least one source code entity that has been modified, as disclosed by Mills, for the purpose of generating the analysis model based on the specific object, the identified relationships and the set of related objects. The method also includes providing the analysis model (abstract of Mills).

For remaining limitations, see remarks regarding claim 1.

As to claim 9, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 10, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 11, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the system claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the medium claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the medium claim) recites substantially similar limitations to claims 6 and 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199